
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.62


SIXTH AMENDMENT TO LEASE


        This Sixth Amendment to Lease ("Sixth Amendment") is made this 26th day
of June, 2003, by and between High Pointe I Development Group LLC, a Colorado
limited liability company ("Landlord") and Crown Media International, LLC., a
Delaware limited liability company, formerly know as Crown Media, Inc.
("Tenant").


RECITALS


        WHEREAS, Landlord and Tenant entered into that certain Lease dated
June 1, 1998 (the "Original Lease") pertaining to certain leased premises in the
Building described as Suites 400 and 500; and

        WHEREAS, Landlord and Tenant entered into that certain First Amendment
to Lease undated, except for Consent dated March 25, 1999 (the "First
Amendment"), pertaining to the addition of the UPS Equipment Room to the Leased
premises, as more particularly describe in the First Amendment; and

        WHEREAS, Landlord and Tenant entered into that certain Second Amendment
to Lease dated August 17, 1999, (the "Second Amendment"), pertaining to the
addition of the Technical Space Tenant Improvements and the Alternative
Generator Pad Premises, as more particularly described in the Second Amendment;
and

        WHEREAS, Landlord and Tenant entered into that certain Third Amendment
to Lease dated September 26, 2000 (the "Third Amendment") related to the
construction and use of the Generator Equipment Site; and

        WHEREAS, Landlord and Tenant entered into that certain Fourth Amendment
to Lease dated February 6, 2001 (the "Fourth Amendment") related to the
occupancy by Tenant of additional space within the Building;

        WHEREAS, Landlord and Tenant entered into that certain Fifth Amendment
to Lease dated February 12, 2002 (the "Fifth amendment') related to the
exclusion of a portion of the additional leased space within the Leased Premises
(the Original Lease, First Amendment, Second Amendment, Third Amendment, Fourth
Amendment and Fifth Amendment are referred to collectively as the "Lease"); and

        WHEREAS, Landlord and Tenant further desire to amend the terms and
conditions of the Lease pertaining to the inclusion of additional leased space
within the Leased Premises, and correction of the Base Rent amount to reflect
the terms of the Lease.

        NOW THEREFORE, in consideration of the foregoing Recitals and the mutual
engagements of the parties hereto, it is agreed as follows:

        1.    LEASED PREMISES.    From and after July 10, 2003 (the "Additional
Space Commencement Date"), the definition of Leased Premises set forth in
paragraph 1.1.1 of the Lease is hereby amended to include the Additional Space
(as hereinafter defined).

        2.    TENANT'S SQUARE FOOTAGE.    From and after the Additional Space
Commencement Date, paragraph 1.1.4 of the Lease is hereby amended to provide
that Tenant's Square Footage for the Leased Premises is hereby amended to
approximately fifty-eight thousand nine hundred seventy-eight (58,978) Rentable
Square Feet (including seven thousand eight hundred fifty-five (7,855) Rentable
Square Feet located on the second floor of the Building, known as Suite 255 (the
"Additional Space"), as shown on Exhibit A attached hereto and incorporated
herein by this reference). Schedule I of the Lease is also amended to reflect
the new amount of Rentable Square Feet.

        3.    TENANT'S PRO RATA SHARE.    From and after the Additional Space
Commencement Date, Tenant's Pro Rata Share for the Additional Space shall be
approximately 6.54%. From and after the

--------------------------------------------------------------------------------


Additional Space Commencement Date, paragraph 1.1.8 of the Lease is hereby
amended to provide that Tenant's Pro Rata Share for the Leased Premises shall be
approximately 49.14 percent (49.14%), subject to adjustment pursuant to the
Lease.

        4.    OCCUPANCY OF SUITE 225.    Tenant shall take occupancy and begin
paying rent on the Additional Space effective August 1, 2003. Tenant shall have
access to begin construction upon amendment execution.

        5.    ADDITIONAL SPACE BASE RENT.    Effective as of the Additional
Space Commencement Date, Base Rent for the Additional Space will be as follows:

Months 01-04                No Charge
Months 05-16                $18.50/RSF
Months 17-28                $19.00/RSF
Months 29-40                $19.50/RSF
Months 41-52                $20.00/RSF
Months 53-62                $20.50/RSF

        6.    OPERATING COST STOP.    Effective as of the Additional Space
Commencement Date, paragraph 1.1.9 of the Lease shall be amended to reflect that
the operating cost stop for the Additional Space shall be the calendar year
2003.

        7.    TENANT IMPROVEMENTS.    

        (a)   Tenant shall construct, or cause to be constructed by Centerre
Construction (at Tenant's expense), certain tenant improvements in the
Additional Space ("Suite 225 Tenant Improvements") in accordance with the plans
and specifications to be prepared by Klipp Colussy Jenks DuBois Architects, P.C.
(the "Plans and Specifications"). Tenant shall submit such Plans and
Specifications to Landlord for Landlord's review and approval prior to
commencing the Suite 225 Tenant Improvements.

        (b)   Lankford & Associates, Inc. shall act as the authorized agent and
representative of Landlord in connection with the granting of all approvals
required to be given by Landlord of the Suite 225 Tenant Improvements on behalf
of Landlord. Mary Pampuch shall act as the designated representative of
Lankford & Associates, Inc., and any agent or representative as may be
designated, assigned and referenced by written notice to Landlord from Tenant
shall act as the designated representative of Tenant.

        (c)   Landlord shall provide Tenant an allowance of thirteen dollars
($13.00) per rentable square foot in the Additional Space (the "Landlord's
Share") for the Suite 225 Tenant Improvements. Thus, based upon the Additional
Space containing 7,855 rentable square feet, the Landlord's Share shall be no
more than One Hundred Two Thousand One Hundred Fifteen and No/100 Dollars
($102,115.00). The Landlord's Share shall be due and payable by Landlord to
Tenant within thirty (30) days after Tenant has delivered to Landlord a final
accounting of Tenant's costs and lien waivers from the general contractor (and
its subcontractors and material suppliers) waiving any and all liens
attributable to labor and materials furnished by such party in connection with
the Suite 225 Tenant Improvements. In the event that the Tenant's costs for the
Suite 225 Tenant Improvements are less than the Landlord's Share, the balance of
the Landlord's Share may be applied to the Base Rent due under the Lease.

        (d)   After September 1, 2003, Landlord agrees that the balance, if any,
of the refurbishment allowance set forth in Section 10 of Schedule 9 of the
Lease ("Refurbishment Allowance") may also be applied to the Suite 225 Tenant
Improvements, At Tenant's election, the balance of the Refurbishment Allowance
may be applied to the Suite 225 Tenant Improvements prior to the application of
the Landlord's Share to such improvements.

2

--------------------------------------------------------------------------------




        8.    PARKING.    From and after the Additional Space Commencement Date,
Schedule 8 of the Lease is hereby amended to provide that Landlord shall provide
to Tenant up to 50 additional covered unreserved parking spaces ("Additional
Parking Spaces") in the parking structure, if requested by Tenant. Tenant shall
pay a monthly charge equal to $25.00 per space per month for each of the
Additional Parking Spaces it has requested within the parking structure. In the
event that Landlord determines, in its sole discretion, that certain of the
Additional Parking Spaces are needed for other tenants of the Building, upon
30 days prior written notice from Landlord, Tenant agrees to relinquish from
time to time to Landlord some or all of the Additional Parking Spaces. There
shall be no charge for parking spaces located in the uncovered surface parking
lot. All monthly parking rates for the Additional Parking Spaces shall be fixed
for the term of the Lease.

        9.    LEGAL EFFECT.    Capitalized terms shall have the meanings set
forth herein or in the Lease. To the extent the terms and conditions of the
Lease are inconsistent with this Sixth Amendment, the terms and conditions of
this Sixth Amendment shall apply. In all other respects, the terms and
conditions of the Lease, except as amended by this Sixth Amendment, are and
shall remain in full force and effect.

        10.    Consent of Landlord.    This Sixth Amendment To Lease is
contingent upon Landlord executing a Consent To Sublease in the form attached
hereto, and the Sixth Amendment To Lease shall not be effective unless and until
such Consent to Sublease is executed by Landlord.

This Sixth Amendment is executed as of the date set forth above.

LANDLORD:   TENANT:
HIGH POINTE I DEVELOPMENT GROUP, LLC,
a Colorado limited liability company
 
CROWN MEDIA INTERNATIONAL, LLC.,
a Delaware limited liability company
By:
LANKFORD & ASSOCIATES, INC., a Colorado corporation, (Managing Manager)
 
 
 
By:
/s/  ROBERT V. LANKFORD      

--------------------------------------------------------------------------------

Robert V. Lankford, President
 
By:
/s/  RUSSELL H. GIVENS, JR.      

--------------------------------------------------------------------------------

Russell H. Givens, Jr. President and Chief Executive Officer

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.62



SIXTH AMENDMENT TO LEASE
RECITALS
